EXHIBIT 10.3

 

THE PNC FINANCIAL SERVICES GROUP, INC.

KEY EXECUTIVE EQUITY PROGRAM

 

Amended and Restated

(Effective as of April 6, 2004)

 

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”), through its
predecessor, PNC Bank Corp., previously adopted and presently maintains The PNC
Financial Services Group, Inc. Key Executive Equity Plan (the “Plan”),
originally effective as of January 1, 1987, and the Corporation amended and
restated the Plan in its entirety, effective January 1, 1999, and amended and
restated the Plan in its entirety effective January 1, 2002;

 

WHEREAS, the Corporation desires to amend and restate the Plan in its entirety,
effective April 6, 2004, to reflect certain amendments adopted by the Personnel
and Compensation Committee of the Board of Directors of the Corporation
regarding delegation of authority and to make certain clarifications deemed
necessary or appropriate; and

 

WHEREAS, Section 7 of the Plan authorizes the Corporation to amend the Plan at
any time.

 

NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended
and restated in its entirety to read as follows:

 

SECTION 1

 

DEFINITIONS

 

1.1 “Annual Base Salary” means for the purpose of determining life insurance
benefits, the biweekly rate of pay that is in effect at the time a Participant
retires under the Pension Plan, multiplied by 26.

 

1.2 “Beneficiary” means the person, persons, or entity designated as Beneficiary
by the Participant in the records maintained for this Plan of the Prior Plans,
or, absent such designation, the Beneficiary designated by the Participant under
the Employer’s group life insurance plan, or, if no such designation exists, the
Participant’s estate.

 

1.3 “Board” means the Board of Directors of the Corporation.

 

1.4 “Change in Control” has the meaning assigned such term in The PNC Financial
Services Group, Inc. Supplemental Executive Retirement Plan as amended from time
to time.

 

1.5 “Committee” means the Personnel and Compensation Committee of the Board.

 



--------------------------------------------------------------------------------

1.6 “Corporation” means The PNC Financial Services Group, Inc. and any
successors thereto.

 

1.7 “Disability” means the Participant’s eligibility to receive benefits under
the Employer’s long-term disability plan.

 

1.8 “Employer” means the Corporation and any Subsidiary that has been designated
by the Plan Manager as an Employer hereunder.

 

1.9 “Executive Bonus Plan” means the incentive award plans designated by the
Plan Manager as participating hereunder.

 

1.10 “Participant” means all persons who were Participants in the Prior Plans
and, at the discretion of the Board or the Committee, any other person employed
by the Corporation and its Subsidiaries who has been designated to participate
in the Plan.

 

1.11 “Pension Plan” means The PNC Financial Services Group, Inc. Pension Plan as
amended from time to time.

 

1.12 “Plan” means The PNC Financial Services Group, Inc. Key Executive Equity
Program, which is the Plan set forth in this document, as amended from time to
time.

 

1.13 “Plan Manager” means any individual designated by the Committee to manage
the operation of the Plan as herein provided or to whom the Committee has duly
delegated any of its duties and obligations hereunder.

 

1.14 “Prior Plans” means the Executive Group Life Insurance Plan of Pittsburgh
National Bank, the Death Benefit Section of the Supplemental Excess Retirement
Plan of Provident National Bank, the Supplemental Insurance Plan of Marine Bank,
and the Supplemental Insurance Plan of Northeastern Bank.

 

1.15 “Retirement” means that the Participant has attained at least age 55 and
completed five years of Vesting Service.

 

1.16 “Subsidiary” means any business entity the equity of which (directly or
indirectly) is owned 50% or more by the Corporation.

 

1.17 “Trust” means the grantor trust established by the Corporation to assist in
funding its obligations under the Plan.

 

1.18 “Vesting Service” has the meaning assigned to such term in the Pension
Plan.

 

2



--------------------------------------------------------------------------------

SECTION 2

 

BENEFITS

 

2.1 Pre-Retirement Life Insurance

 

Except as provided in the following subparagraphs for Participants in Prior
Plans, the pre-retirement life insurance benefit will be equal to the amount of
insurance elected by the Participant or assigned by the Employer.

 

  (a) Pittsburgh National Bank

 

The benefit will be an amount which is equal to the Annual Base Salary multiple
elected by the Participant under the Executive Group Life Insurance Plan of
Pittsburgh National Bank.

 

  (b) Provident National Bank

 

The benefit will be an amount equal to three times the Participant’s Annual Base
Salary rate in effect on January 30, 1985.

 

  (c) Marine Bank

 

The benefit will be an amount equal to three times the Participant’s Annual Base
Salary rate in effect on January 30, 1985.

 

2.2 Post-Retirement Life Insurance Benefit

 

Except as provided in the following subparagraphs for Participants in the Prior
Plans, the post-retirement life insurance benefit will be equal to an amount
which is equal to the Participant’s Annual Base Salary rate in effect
immediately preceding the Participant’s Retirement.

 

  (a) Pittsburgh National Bank

 

The benefit will be an amount which is equal to the multiple of the Annual Base
Salary elected by the Participant under the Executive Group Life Insurance Plan
of Pittsburgh National Bank.

 

  (b) Marine Bank

 

The benefit will be equal to three times the Annual Base Salary rate in effect
on January 30, 1985.

 

3



--------------------------------------------------------------------------------

  (c) Northeastern Bank

 

The benefit will be equal to the face amount of the individually owned policy
less amounts due Northeastern Bank to satisfy the insurance obligation.

 

2.3 Termination of Future Coverage For Designated Participants

 

Effective April 1, 2002, coverage under, and future participation in, the Plan,
will cease for certain Participants who are identified and designated by the
Corporation and who are given notice of the termination of future coverage prior
to April 1, 2002. The accumulated cash surrender value, if any, on individual
policies of insurance covering such designated Participants will be calculated
as of April 1, 2002. The accumulated cash surrender value determined as of April
1, 2002 will be the sole benefit payable to such designated Participants in
accordance with the terms of the Plan and policies, provided other conditions
for payment as set forth in the Plan and policies have been satisfied by any
such designated Participant.

 

SECTION 3

 

RIGHTS OF PARTICIPANTS

 

No Beneficiary will have any rights to any payment under this Plan except at the
death of the Participant, and in no event will the interests of Participants or
Beneficiaries under this Plan be in any way subject to their debts or other
obligations and may not be voluntarily or involuntarily sold, transferred or
assigned without the express written consent of the Corporation.

 

SECTION 4

 

TERMINATION OF EMPLOYMENT

 

If a Participant’s employment with the Employer is terminated for any reason
other than Retirement, Disability or death, all benefits provided by this Plan
will cease.

 

SECTION 5

 

TRUST FUND

 

No assets of the Corporation or any Employer will be segregated or earmarked in
respect to any benefits, and all such benefits will constitute unsecured
contractual obligations of the Employer.

 

4



--------------------------------------------------------------------------------

If the Corporation chooses to contribute to the Trust to offset its obligation
under this Plan, all assets or property held by the Trust will at all times
remain subject to claims of the general creditors of the Corporation or any
Employer.

 

SECTION 6

 

CLAIMS PROCEDURE

 

6.1 Initial Claim

 

Claims for benefits under the Plan will be filed with the Plan Manager. If any
Participant or Beneficiary claims to be entitled to a benefit under the Plan and
the Plan Manager determines that such claim should be denied in whole or in
part, the Plan Manager will notify such person of the Plan Manager’s decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain (i) specific reasons for the denial,
(ii) specific reference to pertinent Plan provisions, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 60 days after the
claim is received by the Plan Manager. If such notification is not given within
such period, the claim will be considered denied as of the last day of such
period and such person may request a review of his or her claim.

 

6.2 Review Procedure

 

Within 60 days after the date on which a Participant or Beneficiary receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred), such person (or his
or her duly authorized representative) may (i) file a written request with the
Committee for a review of his or her denied claim and of pertinent documents and
(ii) submit written issues and comments to the Committee. The Committee will
notify such person of its decision in writing. Such notification will be written
in a manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The decision on review will be made within 60 days after the request
for review is received by the Committee. If the decision on review is not made
within such period, the claim will be considered denied.

 

6.3 Claims and Review Procedure Not Mandatory After a Change in Control

 

After the occurrence of a Change in Control, the claims procedure and review
procedure provided for in this Section 6 will be provided for the use and
benefit of Participants who may choose to use such procedures, but compliance
with the provisions of this Section 6 will not be mandatory for any Participant
claiming benefits after a Change in Control. It

 

5



--------------------------------------------------------------------------------

will not be necessary for any Participant to exhaust these procedures and
remedies after a Change in Control prior to bringing any legal claim or action,
or asserting any other demand, for payments or other benefits to which such
Employee claims entitlement.

 

SECTION 7

 

AMENDMENT AND TERMINATION

 

The Plan may be amended or terminated by the Board or the Committee at any time,
and any Subsidiary that has adopted the Plan may withdraw from further
participation in the Plan at any time; provided, however, that no such
amendment, termination or withdrawal will reduce or adversely affect any amounts
due hereunder to the Beneficiary of a Participant.

 

After a Change in Control, the Plan may not be amended in any manner that
adversely affects the administration or payment of a Participant’s benefits
hereunder (including but not limited to the timing and form of payment of
benefits hereunder) without the consent of the Participant nor may the
provisions of this Section 7, Section 8 or Section 9 be amended after a Change
in Control with respect to a Participant without the written consent of the
Participant; provided, however, that the failure of a Participant to consent to
any such amendment will not impair the ability of the Board or the Committee to
amend the Plan with respect to any other Participant who has consented to such
amendment.

 

SECTION 8

 

CERTAIN REQUIRED POLICY TRANSFERS

 

If, after a Change in Control, either (i) the Plan is terminated and is not
replaced by a plan that provides substantially equivalent benefits to
Participants in this Plan or (ii) the Corporation ceases making premium payments
on one or more of the split dollar life insurance policies (the “Split Dollar
Policies”) that cover Participants hereunder, then (x) in the case of a
termination described in the precedent clause (i), all of the Split Dollar
Policies will be promptly transferred to the respective Participants on whose
lives the policies were issued, and (y) in the case of a cessation of premium
payments described in the preceding clause (ii), the Split Dollar Policies on
which premiums have ceased will be promptly transferred to the respective
Participants on whose lives the policies were issued. Such transfers will be
made without the payment of any consideration by the affected Participants.

 

6



--------------------------------------------------------------------------------

SECTION 9

 

SUCCESSORS

 

In addition to any obligations imposed by law upon any successor(s) to the
Corporation and the Employers, the Corporation and the Employers will be
obligated to require any successor(s) (whether direct or indirect, by purchase,
merger, consolidation, operation of law, or otherwise) to all or substantially
all of the business and/or assets of the Corporation and the Employers to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Corporation and the Employers would be required to perform
it if no such succession had taken place; in the event of such a succession,
references to “Corporation” and “Employers” herein will thereafter be deemed to
include such successor(s).

 

SECTION 10

 

ADMINISTRATION; DELEGATION

 

This Plan will be administered by the Committee, and it will have the sole
authority to resolve any questions that arise hereunder.

 

The Board or the Committee may, in its sole discretion, delegate authority
hereunder, including but not limited to delegating authority to amend,
administer, interpret, construe or vary the Plan, to the extent permitted by
applicable law or administrative or regulatory rule.

 

SECTION 11

 

GOVERNING LAW

 

This Plan will be governed according to the laws of the Commonwealth of
Pennsylvania, without reference to its conflict of laws provisions, to the
extent not preempted by federal law.

 

SECTION 12

 

FUNDING OF BENEFITS

 

In the sole discretion of the Corporation, the Corporation may establish a
grantor trust and make contributions thereto for the purpose of providing a
source of funds to pay benefits as they become due and payable hereunder;
provided, however, that no such trust will result in a

 

7



--------------------------------------------------------------------------------

Participant being required to include in gross income for federal income tax
purposes any benefits payable hereunder prior to the date of actual payment.
Notwithstanding the establishment of any such trust, a Participant’s rights
hereunder will be solely those of a general unsecured creditor.

 

*                    *                      *

 

IN WITNESS WHEREOF, these amendments to and restatement of The PNC Financial
Services Group, Inc. Key Executive Equity Program have been adopted by The PNC
Financial Services Group, Inc. by or pursuant to authority delegated by the
Personnel and Compensation Committee of its Board of Directors, effective as of
this 6th day of April, 2004.

 

8